DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Sang Yoon Kang on April 26, 2022.  The application has been amended as follows:
Claim 9 has been replaced with the following: ‘An electrosurgical apparatus comprising: a main body formed with a suction passage therein; an extension member including an extension tube coupled to a side of the main body and formed therein with an induction passage communicating with the suction passage, and a sliding tube configured to slide along the extension tube while being inserted in the extension tube, wherein an open front end of the sliding tube has an inclined shape such that the open front end protrudes to be gradually away from the main body from a bottom of the open front end to a top of the open front end; and a blade having a first side that protrudes outside through the inclined shape of the open front end of the sliding tube, and a second side that is electrically connected to the main body to receive high frequencies from the main body, wherein an entire length of the extension member is adjusted according to a position of the sliding tube sliding along the extension tube, wherein the extension tube includes: a sliding guide part formed in a tubular shape; an insertion guide part formed integrally protruding from a rear end of the sliding guide part facing the main body to be coupled to the main body; 	the induction passage formed through the sliding tube and the insertion guide part; and a coupling part configured to allow the blade to be coupled to the sliding guide part or the insertion guide part, wherein the sliding tube includes: an insertion part configured to slide while being inserted into the sliding guide part; and a grip part integrally provided at a front end of the insertion part, wherein an open front end of the grip part is provided with a suction guider that corresponds to the open front end of the sliding tube, wherein the sliding guide part is provided an inner circumferential surface thereof with a guide rail concavely formed along a longitudinal direction of the sliding guide part, with the guide rail provided with a through-coupling portion at an end thereof disposed opposite to the main body to be exposed to an outside, wherein the insertion part is provided an outer circumferential surface thereof with a guide protrusion to slide along the guide rail, and wherein, when the insertion part is inserted into the sliding guide part, the guide protrusion is inserted into the guide rail through the through-coupling portion.’
Claims 10, 13, and 24 have been cancelled.
Claims 11, 12, and 14 have been amended to depend from claim 9.
Claim 23 has been replaced with the following: ‘An electrosurgical apparatus comprising: a main body formed with a suction passage therein; an extension member including an extension guide tube coupled to a side of the main body and formed therein with an induction passage communicating with the suction passage, a sliding part configured to slide along the extension guide tube, and a suction guider coupled to a front end of the sliding part that does not face the main body, wherein an open front end of the suction guider has an inclined shape such that the open front end protrudes to be gradually away from the main body from a bottom of the suction guider to a top of the suction guider; and a blade locked to an inside of the extension guide tube, and having a first side that protrudes outside through the inclined shape of the open front end of the suction guider, and a second side that is connected to the main body to receive high frequencies from the main body, wherein an open rear end of the suction guider is coupled to the front end of the sliding part, wherein the extension guide tube includes an extension part formed in a tubular shape with the induction passage formed therein, a coupling part protruding from a rear end of the extension part facing the main body so as to be coupled with the main body, and an extension-locking step protruding from an outer circumferential surface of a front end of the extension part disposed opposite to the main body, and wherein the sliding part is formed in a tubular shape having an inner circumferential diameter larger than an outer circumferential diameter of the extension-locking step, and includes a sliding-locking step protruding toward an outer circumferential surface of the extension part along an inner circumferential surface of a rear end of the sliding part disposed at a position facing the main body.’
Claims 25 and 26 have been amended to depend from claim 23.
In claim 28, “coupling part to be away from the main body, and the suction induction part is configured to protrude to be gradually away from the main body from a lower portion to an upper portion thereof, wherein the upper” has been replaced with -that corresponds to the open front end of the suction guider, wherein an upper-.
In claim 29, “coupling part to be away from the main body, and the suction induction part is configured to protrude to be gradually away from the main body from a lower portion to an upper portion thereof” has been replaced with -that corresponds to the open front end of the suction guider-.

Allowable Subject Matter
Claims 1, 6-9, 11, 12, 14-23, and 25-30 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “an electrosurgical apparatus comprising: a main body formed with a suction passage therein; an extension member including a length adjusting tube coupled to a side of the main body and formed therein with an induction passage communicating with the suction passage, and a sliding part configured to slide while being guided by the length adjusting tube; and a blade configured such that a first end thereof protrudes outside through the sliding part, and a second end thereof extends to be electrically connected to the main body and receives high frequencies from the main body, wherein an entire length of the extension member is adjusted according to a position of the sliding part sliding along the length adjusting tube, wherein the length adjusting tube includes: a length adjusting part formed in a tubular shape, and formed with the induction passage therein; a coupling part protruding from a rear end of the length adjusting part facing the main body so as to be coupled with the main body; and a length adjusting-locking step protruding from an outer circumferential surface of a front end of the length adjusting part disposed opposite to the main body, wherein the sliding part includes a stopper having elasticity protruding inwardly from a rear end thereof facing the main body, wherein, in a process of inserting the front end of the length adjusting part into the rear end of the sliding part, the stopper is elastically deformed by pressure of the length adjusting-locking step when the length adjusting-locking step passes by the stopper, wherein the length adjusting part is provided with a guide groove concavely formed from the front end towards the rear end thereof, wherein, after the front end of the length adjusting part is inserted into the rear end of the sliding part, when the sliding part is moved along the length adjusting part, the stopper slides along the guide groove, wherein the sliding part has a tubular shape having an inner circumferential diameter larger than an outer circumferential diameter of the length adjusting-locking step, wherein the sliding part is provided with a first through-hole and a second through-hole, which are positioned at the rear end of the sliding part, and wherein the stopper includes: a ring-shaped fitting part fitted over an outer circumferential surface of the rear end of the sliding part; and a first stop protrusion protruding from the fitting part toward inside the sliding part via the first through-hole; and a second stop protrusion protruding from the fitting part toward inside the sliding part via the second through-hole, and wherein each of the first stop protrusion and the second stop protrusion is a T-shaped latch having a head configured to be elastically deformed to correspond to a shape of the guide groove and configured to be engaged with an inner side of the sliding part” in the context of the claim as a whole.
The most pertinent prior art reference of record is U.S. 8,518,018, which teaches a similar system comprising several of the claimed limitations.  However, this reference fails to explicitly disclose the specifically-claimed ‘extension member,’ especially its specifically-claimed components that interact in the specifically-claimed manner.  While U.S. 2009/0062791 and U.S. 2015/0257816 are both considered to be pertinent, these references would not fully overcome the specific deficiencies of the base reference.  No other pertinent prior art references were found that would adequately overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto. 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794